DETAILED ACTION

This Office action is in response to the reply and/or amendment filed on 04/09/2021.   Claims 1-13 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of claims 1-10, 12-13 reading on Embodiment 1 in the reply filed on 04/09/2021 is acknowledged. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawing
The drawing submitted on 02/18/2020 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/19/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-10, 12-13 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Marvin et al. (US Patent or PG Pub. No. 20170294859, hereinafter ‘859).	
Claim 1, ‘859 teaches a power conversion apparatus (e.g., see Fig. 1-6) comprising: a first power supply terminal and a second power supply terminal which are paired with each other (e.g., Vdc+, Vdc- respectively, see Fig. 2); a third power supply terminal and a fourth power supply terminal which are paired with each other (e.g., Vdrv, the reference ground respectively, see Fig. 2); 1st to nth switches (n is an integer of 2 or more)(e.g., 56, or 202) which are sequentially, electrically, and physically connected in series between the first power supply terminal and the fourth power supply terminal (e.g., see [0030]-[0035], Fig. 2, 4-6); 1st to nth rectifier devices (e.g., 54, or 154) which are sequentially electrically, and physically connected in series between the first power supply terminal and the third power supply terminal (e.g., see [0030]-[0035], Fig. 2, 4-6); and 1st to (n-1)th capacitors, wherein an Nth capacitor (N = 1, 2, ..., n-1)(e.g., 60, or 162, 206) is physically disposed between an Nth switch side terminal between an Nth switch and a (N+1)th switch, and an Nth rectifier device side terminal between an Nth rectifier device and a (N+1)th rectifier device, and is electrically connected between the Nth switch side terminal and the Nth rectifier device side terminal (e.g., see [0030]-[0035], Fig. 2, 4-6), wherein the 1st to nth switches are 
Claim 2, ‘859 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the 1st to nth switches and the 1st to nth rectifier devices are disposed on two physically parallel straight lines, and each capacitor (e.g., 60, or 162, 206) is disposed to be physically orthogonal to the two straight lines (e.g., see [0030]-[0035], Fig. 2, 4-6).
Claim 3, ‘859 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the 1st to nth switches are incorporated in at least one switch module, and the 1st to nth rectifier devices are incorporated in at least one rectifier device module (e.g., see [0030]-[0035], Fig. 2, 4-6).
Claim 4, ‘859 teaches the limitations of claim 3 as discussed above.  It further teaches that wherein each switch module exposes each switch side terminal, and each rectifier device module exposes each rectifier device side terminal, and each capacitor is attached to any of the at least one switch module and any of the at least one rectifier device module (e.g., see [0030]-[0035], Fig. 2, 4-6).
Claim 5, ‘859 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein each rectifier device is a diode (e.g., 72, see [0022], Fig. 2). 
Claim 6, ‘859 teaches the limitations of claim 5 as discussed above.  It further teaches that an nth capacitor (e.g., 66 or 156/204 corresponding to the switch 56 or 154/202 connecting with Vdc-)  which is physically disposed between an nth switch side terminal between the nth switch and the fourth power supply terminal, and an nth rectifier device side terminal between the nth rectifier device and the third power supply 
Claim 8, ‘859 teaches the limitations of claim 5 as discussed above.  It further teaches that wherein the first power supply terminal and the second power supply terminal are power input terminals, and the third power supply terminal and the fourth power supply terminal are power output terminals. the power conversion apparatus being a step-up chopper (e.g., the motor drive/boost rectifier 262 includes three half-bridge switching circuits 264, see [0040], Fig. 6).
Claim 9, ‘859 teaches the limitations of claim 5 as discussed above.  It further teaches that wherein the first power supply terminal and the second power supply terminal are power output terminals, and the third power supply terminal and the fourth power supply terminal are power input terminals, the power conversion apparatus being a step-down chopper (e.g., the voltage of Vdrv lower than the input voltage between the dual rail Vdc+ and Vdc-, see Fig. 2-6).
Claim 10, ‘859 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein each rectifier device is a switch (e.g., 64, see [0022], Fig. 2).
Claim 12, ‘859 teaches the limitations of claim 1 as discussed above.  It further teaches that a plurality of the power conversion apparatuses according to claim 1 connected in parallel (e.g., connected at Vdc+ and Vdc- in parallel, see [0040], Fig. 2-6); and a power supply either connected to the first power supply terminal and the second power supply terminal, or connected to the third power supply terminal and the fourth power supply terminal (e.g., the corresponding Vdrv1-3 to 102 or 252, see [0040], Fig. 2-6).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Marvin et al. (US Patent or PG Pub. No. 20170294859, hereinafter ‘859), in view of STAHL et al. (US Patent or PG Pub. No. 20150009734, hereinafter ‘734).
Claim 7, ‘859 teaches the limitations of claim 5 as discussed above.  ‘859 does not explicitly disclose that an inductor which stores energy by passing a current in a case where any of the 1st to nth switches is turned on, and releases the energy as a current in a case where the switch is turned off. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the power converter to include the inductor as disclosed in ‘734, because it may be designed with smaller dimensions and it causes smaller losses (e.g., see [0086]).
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838